UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7154


ANTHONY RAY HARRIS,

                Plaintiff - Appellant,

          v.

COUNTY OF WAKE; UNKNOWN WORKER; SHERIFF OF WAKE COUNTY; MRS.
SCOTT,
               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-ct-03044-FL)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Ray Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Ray   Harris     seeks    to     appeal      an    unspecified

district court order entered in his action filed pursuant to 42

U.S.C. § 1983 (2006).          This court may exercise jurisdiction only

over     final    orders,      28    U.S.C.    § 1291      (2006),         and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              Neither of the orders entered on

the    district   court     sheet    is   a   final      order   or    an    appealable

interlocutory or collateral order.                Accordingly, we deny Harris’

motion     for    release      and    dismiss      the     appeal      for       lack   of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument      would     not   aid     the    decisional

process.



                                                                                 DISMISSED




                                          2